Citation Nr: 0004650	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  97-25 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for kidney stones.

3.  Entitlement to service connection for left hand cyst 
removal residuals.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to July 
1981, from October 1981 to November 1986 and from April 7 to 
May 12, 1987.

This appeal arose from a September 1997 rating decision of 
the Jackson, Mississippi, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied an increased 
evaluation for hypertension and which denied entitlement to 
service connection for a left knee disorder, kidney stones, 
low back and neck disorders, the left hand cyst removal 
residuals and nose bleeds.  The veteran testified at a 
personal hearing in September 1998; in February 1999, the 
hearing officer issued a decision which continued to deny the 
requested benefits.  In a February 28, 1999 statement, the 
veteran withdrew his claim for service connection for nose 
bleeds.  In a May 25, 1999 letter, he withdrew the claims for 
service connection for a left knee disorder and neck and low 
back disorders.

The issue of entitlement to an increased evaluation for 
hypertension will be subject to the attached remand.


FINDING OF FACT

The veteran has not presented credible evidence that he 
suffers from kidney stones or left hand cyst removal 
residuals which can be related to his period of service.


CONCLUSION OF LAW

The veteran has not presented evidence of well grounded 
claims for service connection for kidney stones or left hand 
cyst removal residuals.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303(b), 3.307, 
3.309 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and calculi of the kidney becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498.


FACTS

Kidney stones

The veteran's service medical records make no reference to 
any complaints of or treatment for kidney stones.  An 
examination performed in March 1987 and the Physical 
Evaluation Board examination conducted in April 1987 were 
completely silent as to kidney stones.

A VA examination of the veteran was conducted in January 
1987.  He made no mention of any treatment for kidney stones.  
The examination was within normal limits.  The veteran then 
submitted a VA medical record which contained several 
handwritten alterations to the date, indicating that the date 
of the report was April 25, 1988.  However, such a date is 
inconsistent with the history provided in the record itself.  
Initially, it was noted that the veteran was aged 31 at the 
time of the report.  He would have passed his 31st on June 
17, 1988, after the April 1988 date of this record.  
Moreover, the physician referred to having treated the 
veteran for the passage of a kidney stone in October 1988.  
These facts are consistent with a date of April 25, 1989 for 
this medical record.  In October 1988, he again complained of 
urinating blood.  A urinalysis was within normal limits.  

An August 5, 1997 private treatment record referred to his 
complaints of recurrent kidney stones.  He had complained of 
left-sided pain and had passed two stones in the last month.  
An October 3, 1997 VA outpatient treatment record included 
his history of having passed a kidney stone in 1986.  The 
assessment was history of renal stones.  

In December 1997, the veteran's wife submitted a statement 
wherein she noted that she had been awakened one night in 
October 1986 by the veteran, who was in extreme pain.  She 
took him to the emergency room at the Walter Reed Medical 
Center, where he was diagnosed with kidney stones.  During 
his September 1998 hearing testimony, the veteran reiterated 
that he was treated in 1986 for kidney stones.


Left index finger cyst removal residuals

The veteran's service medical records indicated that he was 
seen on September 3, 1985 with a two month history of a mass 
on the left index finger.  He denied any pain, tenderness, 
inflammation, numbness, tingling or weakness.  The objective 
examination noted a soft, movable round mass on the lateral 
aspect of the second metacarpophalangeal (MCP) joint of the 
left hand.  There was no objective inflammation or tenderness 
and he had full range of motion of the left hand.  This cyst 
was surgically removed.  Subsequent records make no mention 
of any further complaints regarding this condition.

The veteran was examined by VA on June 1997.  It was noted 
that he was very uncooperative when it came to giving 
history.  When he was asked about his wrist, he was a little 
irritable, saying that he had had surgery for the removal of 
a cyst many years ago.  Since then, his finger was a little 
numb on the radial side, but he had no complaints.  The 
examination found that his left hand functioned normally.  
The assessment was normal functional examination of the left 
hand.


ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

In regard to the claim for service connection for kidney 
stones, a review of the record does show that the veteran has 
received treatment for the passage of stones.  Therefore, a 
disability does currently exist.  However, there is no 
evidence that this condition was present in service.  While 
the veteran and his wife have asserted that he was treated 
for kidney stones in 1986, there is no objective evidence of 
such treatment.  Furthermore, the veteran and his wife are 
laypersons who lack the medical expertise needed to render 
opinions as to medical diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Finally, there is no objective 
indication that this condition developed to a compensable 
degree within one year of his discharge from service.  The 
earliest date indicating treatment for kidney stones was 
dated in October 1988, more than one year following his date 
of separation.  Based on the above, it is found that the 
veteran has not presented evidence of a well grounded claim 
for service connection for kidney stones.

In regard to the claim for cyst removal residuals, it is 
noted that the veteran developed a cyst on the left index 
finger in service, which was surgically removed.  Therefore, 
the existence of an "injury" in service has been 
established.  However, there is no evidence of the existence 
of a current disability the result of this cyst removal.  The 
VA examination conducted in June 1997 clearly showed that his 
left hand was functioning normally.  Moreover, the veteran is 
not competent, as a layperson, to state that he has developed 
a chronic disability of the left hand as a result of the 
surgery for the removal of a cyst on the left index finger.  
See Espiritu, supra.  Therefore, the veteran has not 
established that he currently suffers from a chronic left 
hand disability caused by the cyst removal in service.

Despite the fact that the veteran has not established 
chronicity, his claim could still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, supra.  
The evidence in this case, which did show a condition in 
service (the surgical removal a left index finger cyst), did 
not include evidence of post-service continuity of 
symptomatology.  Therefore, based on the above, it is found 
that the claim for service connection for cyst removal 
residuals of the left index finger is not well grounded.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for kidney stones is denied.

Service connection for left index finger cyst removal 
residuals is denied.



REMAND

The veteran has contended that an increased evaluation should 
be assigned to his service-connected hypertension.  He has 
stated that this disorder is not under control and thus 
warrants a greater disability rating.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

A review of the record indicates that the veteran's 
hypertension was last evaluated by VA in June 1997.  Since 
that time, he has sought continuing treatment for 
hypertension, which has been described as "not controlled."  
Given these subsequent treatment records, it is found that 
the June 1997 VA examination no longer provides an adequate 
basis upon which to evaluate his hypertension.

The veteran has apparently sought treatment for his 
hypertension from the Jackson, Mississippi, VA Medical Center 
and the Delta Health Center in Greenville, Mississippi.  The 
RO should also ascertain if all relevant treatment records 
have been obtained prior to a final adjudication of his 
claim.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the Jackson, 
Mississippi, VA Medical Center and 
request that they provide all records 
pertaining to treatment of the veteran's 
hypertension developed between January 
1999 and the present.

2.  The RO should contact the veteran and 
request that he sign and return a consent 
form authorizing the release to VA of his 
treatment records held by the Delta 
Health Center.  Once this form has been 
returned to the RO, they should contact 
the Delta Health Center, 1414 Hospital 
Drive, Greenville, Mississippi 38704 and 
request that they provide copies of all 
records pertaining to treatment of the 
veteran's hypertension developed between 
October 1999 and the present.

3.  Once the above-requested development 
has been completed and the records have 
been associated with the claims folder, 
the RO should afford the veteran a 
complete cardiovascular examination in 
order to fully evaluate his service-
connected hypertension.  A series of 
blood pressure readings taken at 
different times during the examination 
must be obtained.  All indicated special 
studies deemed necessary should be 
accomplished.  The claims folder must be 
made available to the examiner prior to 
the examination so that the veteran's 
entire medical history can be taken into 
consideration, and the examiner is asked 
to indicate in the examination report 
that the file has been reviewed.

4.  The RO should readjudicate the 
veteran's claim for an increased 
evaluation for the service-connected 
hypertension, using those regulations 
most favorable to the veteran, that is, 
those in effect prior to or after January 
12, 1998.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

5.  If the decision remains adverse to 
the veteran, he should be provided with 
an appropriate supplemental statement of 
the case and an opportunity to respond.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests reports, special 
studies or opinions requested, 
appropriate corrective action is to be 
implemented.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



